                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

RICHARD SAPIENZA                                CASE NO. 6:16-CV-01701

VERSUS                                          MAGISTRATE JUDGE HANNA

TRAHAN ET AL                                    BY CONSENT OF THE PARTIES


                               MEMORANDUM ORDER

       Currently pending is a Second Motion for Reconsideration, pursuant to

Federal Rule of Civil Procedure 54(b), filed by Plaintiffs, Richard Sapienza

(“Sapienza”), individually and/or derivatively as member and manager on behalf of

Advanced Applied Research, LLC (“AAR”) (collectively, “Plaintiffs”), as well as a

Motion for Leave to File Excess Pages in support thereof [Rec. Docs. 247, 248]. The

Court has reviewed and considered the motion for reconsideration, as well as the

lengthy proposed memorandum in support thereof and all attachments thereto, none

of which contain new information not already considered by the Court and detailed

in prior rulings herein.1 Plaintiffs argue that the Court applied the wrong standard to

the previous motion for reconsideration and stress that “Rule 54(b) permits the ‘trial

court . . . to reconsider and reverse its decision for any reason it deems sufficient . .


1
 This includes the attached psychological evaluation [Rec. Doc. 247-4], which Plaintiffs’ counsel
submitted to the Court for in camera review on November 15, 2018, prior to the issuance of the
Court’s ruling on the Defendants’ dispositive motion, which is one of the subjects of the instant
motion for reconsideration.
                                               1
. .”2 Although Plaintiffs’ counsel argues that her personal circumstances and related

diagnosis with “major depressive disorder” during the pendency of this litigation

warrant relief,3 the Court has specifically and repeatedly considered that argument,

granted relief where appropriate throughout these proceedings, and ultimately

rejected it as the basis for seeking the relief again sought herein.4 The Court

recognizes the interlocutory nature of the rulings made subject of the instant and

prior motions for reconsideration, as well as “the inherent power of the rendering

district court to afford such relief from interlocutory judgments . . . as justice

requires.”5 As detailed throughout the record in this matter, however, the Court has

considered – and reconsidered –Plaintiffs’ arguments and has not and does not find

any reason, or combination of reasons, to be sufficient for the Court to reconsider

the dispositive ruling issued herein. As outlined in both the rulings on the dispositive

motions, as well as the previous motion for reconsideration, the Court finds that

reconsidering the rulings, “which clearly and carefully considered each of the



2
  Rec. Doc. 247-1, p. 14 (quoting Cabral v. Brennan, 853 F.3d 763, 766 n.3 (5th Cir. 2017) (citation
omitted)).
3
  Rec. Doc. 247-1, pp. 17 and 18-26.
4
  See, e.g., Rec. Doc. 243, pp. 4-5 n.17 (“While Plaintiffs’ counsel’s circumstances are unfortunate,
and certainly do not themselves constitute carelessness, the extent to which counsel has allowed
those circumstances to affect her representation in this case, despite the Court’s leniency
surrounding missed deadlines herein, does rise to the level of carelessness.”).
5
  Dow Chem., USA v. Consumer Prod. Safety Comm’n, 464 F. Supp. 904, 906 (W.D. La. 1979);
see also Cabral, 853 F.3d at 766 n.3 (Cobell v. Jewell, 802 F.3d 12, 25–26 (D.C. Cir. 2015)
(explaining that the higher standard in Rule 59(e) reflects the fact that judgment has already been
entered, while the “more flexible” Rule 54(b) standard reflects the district court’s inherent power
to grant relief from interlocutory orders “as justice requires.”) (citing Dow Chem., supra)).
                                                 2
arguments now before the Court, would unfairly penalize Defendants because of

Plaintiffs’ dilatory conduct and failure to pay proper attention to this litigation.”6

Regardless of which standard the Court applies, the Court remains unpersuaded that

Plaintiffs are entitled to reconsideration. Accordingly, the motions [Rec. Docs. 247,

248] are DENIED.

         Signed at Lafayette, Louisiana on this 9th day of April, 2019.



                                         ____________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




6
    Rec. Doc. 243, p. 10.
                                            3
